Case 3:19-cv-01766-AJB-AGS Document 78 Filed 08/26/21 PageID.1663 Page 1 of 3



   1   NICHOLAS & TOMASEVIC, LLP
       Craig M. Nicholas (SBN 178444)
   2   Shaun A. Markleyth(SBN 291785)
       225 Broadway, 19 Floor
   3   San Diego, California 92101
       Tel: (619) 325-0492
   4   Fax: (619) 325-0496
       Email: cnicholas@nicholaslaw.org
   5   Email: smarkley@nicholaslaw.org
   6 GLICK LAW GROUP, P.C.
     Noam Glick (SBN 251582)
   7 225 Broadway, 19th Floor
     San Diego, California 92101
   8 Tel: (619) 382-3400
     Email: noam@glicklawgroup.com
   9
       Attorneys for Plaintiffs
  10   DONNIE SANCHEZ BARRAGAN, ARACELI BARRAGAN, and
       JEREMEY BURCHAM Individually and on behalf of others similarly situated
  11

  12                      UNITED STATES DISTRICT COURT
  13                   SOUTHERN DISTRICT OF CALIFORNIA
  14 DONNIE SANCHEZ BARRAGAN                 Case No.: 3:19-cv-01766-AJB-AGS
     ARACELI BARRAGAN, and
  15 JEREMEY BURCHAM, individually           PLAINTIFF JEREMEY BURCHAM’S
     and on behalf of others similarly       NOTICE OF MOTION FOR CLASS
  16 situated,                               CERTIFICATION
  17               Plaintiffs,
                                             Date: November 4, 2021
  18        vs.                              Time: 2:00 p.m.
                                             Courtroom: 4A
  19
       HOME DEPOT U.S.A., INC., a
       Delaware Corporation,                 Judge: Hon. Anthony J. Battaglia
  20                                         Magistrate: Hon. Andrew G. Schopler
                   Defendants.
  21                                         Action Filed: August 12, 2019
                                             Trial Date: None Set
  22

  23

  24

  25

  26
  27

  28

       PLAINTIFF JEREMEY BURCHAM’S NOTICE OF MOTION FOR CLASS CERTIFICATION
Case 3:19-cv-01766-AJB-AGS Document 78 Filed 08/26/21 PageID.1664 Page 2 of 3



   1   TO THE COURT, ALL PARTIES, THEIR COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE that, on November 4, 2021, at 2:00 p.m. in
   3   Courtroom 4A of the United States District Court for the Southern District of
   4   California, located at 221 West Broadway, San Diego, CA 92101, Plaintiff Jeremey
   5   Burcham, individually and on behalf of others similarly situated, will and hereby does
   6   move this Court for an order certifying the following class:
   7         All non-exempt Home Depot employees in California who received a
             minimum (e.g., $100) “Success Sharing” bonus and worked overtime
   8         during the same Success Sharing plan period, within three years of the
   9         filing of the complaint in this action until June 20, 2018.
  10         Plaintiff further moves for an order pursuant to Fed. R. Civ. P. 23(g) appointing
  11   Nicholas & Tomasevic, LLP, and Glick Law Group, P.C., as class counsel.
  12         This motion is made under Fed. R. Civ. P. 23(a) and 23(b)(3). This motion is
  13   based on this Notice of Motion, the Memorandum of Points and Authorities, the
  14   declarations and other evidence filed herewith, all other documents on file with the
  15   Court in this action, and any further argument as may be made at the hearing.
  16
       Respectfully submitted:
  17
       Dated: August 26, 2021                        NICHOLAS & TOMASEVIC, LLP
  18
                                              By:     /s/ Shaun A. Markley_       __
  19                                                 Craig M. Nicholas (SBN 178444)
                                                     Shaun A. Markleyth(SBN 291785)
  20                                                 225 Broadway, 19 Floor
                                                     San Diego, CA 92101
  21                                                 Telephone: (619) 325-0492
                                                     Facsimile: (619) 325-0496
  22                                                 Email: cnicholas@nicholaslaw.org
                                                     Email: smarkley@nicholaslaw.org
  23
                                                     GLICK LAW GROUP, P.C.
  24                                                 Noam Glick (SBNth251582)
                                                     225 Broadway, 19 Floor
  25                                                 San Diego, California 92101
                                                     Tel: (619) 382-3400
  26                                                 Email: noam@glicklawgroup.com
  27                                                 Attorneys for Plaintiffs,
                                                     DONNIE SANCHEZ BARRAGAN,
  28                                                 ARACELI BARRAGAN, and
                                        1                3:19-CV-01766-AJB-AGS
       PLAINTIFF JEREMEY BURCHAM’S NOTICE OF MOTION FOR CLASS CERTIFICATION
Case 3:19-cv-01766-AJB-AGS Document 78 Filed 08/26/21 PageID.1665 Page 3 of 3



   1                                          JEREMEY BURCHAM Individually
                                              and on behalf of others similarly
   2                                          situated
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28
                                        2                 3:19-cv-01766-AJB-AGS
       PLAINTIFF JEREMEY BURCHAM’S NOTICE OF MOTION FOR CLASS CERTIFICATION
